NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     _____________

                                     No. 09-2508
                                    _____________

                               ELIZABETH VALENTI,

                                                     Appellant
                                            v.

                      COMMISSIONER OF SOCIAL SECURITY


                    On Appeal From the United States District Court
                              for the District of New Jersey
                                     (1-08- cv-00912)
                      District Judge: Honorable Peter G. Sheridan

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 12, 2010

    Before: AMBRO and CHAGARES, Circuit Judges, and JONES, District Judge.*

                                 (Filed : April 2, 2010)


                                    _____________

                              OPINION OF THE COURT
                                  _____________




      *
       Honorable John E. Jones III, Judge of the United States District Court for the
Middle District of Pennsylvania, sitting by designation.
CHAGARES, Circuit Judge.

       Elizabeth Valenti appeals from a District Court order affirming the denial of

Disability Insurance Benefits under the Social Security Act by the Commissioner of

Social Security (the “Commissioner”). We will affirm.

                                             I.

       Because we write solely for the benefit of the parties, we will only briefly

summarize the essential facts. On December 4, 2002, Valenti filed an application for

Disability Insurance Benefits under the Social Security Act, alleging disability beginning

August 9, 2002 due to hypertension, a thyroid disorder, exhaustion, and a psychiatric

impairment. The Commissioner denied her claims, both initially and upon

reconsideration. Valenti requested a hearing before an administrative law judge (“ALJ”),

which was held on June 25, 2004. In a decision issued August 18, 2004, the ALJ found

that Valenti could perform the full range of “medium” work, and thus her past relevant

work as a secretary/receptionist. On June 17, 2005, the District Court (Hayden, J.), held

that the ALJ’s decision was not supported by substantial evidence and remanded the case

for further administrative proceedings. The ALJ held another hearing on October 5,

2006, limited to the issues raised by Judge Hayden’s opinion.

       In a decision issued October 17, 2006, the ALJ found that Valenti retained the

residual functional capacity to perform medium work involving simple, repetitive tasks.

Based on this assessment, the ALJ concluded that Valenti could perform her past relevant



                                             2
work as a packer of baked goods in a supermarket, as well as other jobs that existed in

significant numbers in the national economy. On March 31, 2009, the District Court

(Sheridan, J.) affirmed this decision and dismissed Valenti’s case. Valenti timely

appealed.

                                             II.

       The District Court had subject matter jurisdiction pursuant to 42 U.S.C. § 405(g).

We have jurisdiction to review the District Court's decision under 28 U.S.C. § 1291. Our

review is limited to determining whether substantial evidence supports the ALJ's finding

that Valenti was not disabled. 42 U.S.C. §§ 405(g), 1383(c); Rutherford v. Barnhart, 399

F.3d 546, 552 (3d Cir. 2005). “‘Substantial evidence’ has been defined as ‘more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Smith v. Califano, 637 F.2d 968, 970 (3d Cir.1981)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                                            III.

       The Social Security Act authorizes the Commissioner to pay social security

benefits to disabled persons. 42 U.S.C. §§ 423(d), 1382. Disability is defined as the

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual is not disabled unless her “physical or



                                             3
mental impairment or impairments are of such severity that [s]he is not only unable to do

his previous work but cannot, considering [her] age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner applies a five-step test to determine whether a claimant is

disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The first two steps require the

claimant to demonstrate that she is not currently engaging in substantial gainful activity,

and that she is suffering from a severe impairment. Id. If the claimant progresses to step

three, then the question becomes “‘whether the impairment is equivalent to one of a

number of Listed Impairments [articulated in 20 C.F.R. Pt. 404, Subpt. P, App. 1] that the

Commissioner acknowledges are so severe as to preclude substantial gainful activity.’”

Knepp v. Apfel, 204 F.3d 78, 84 (3d Cir.2000) (quoting Bowen v. Yuckert, 482 U.S. 137,

141 (1987)); see also 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant's specific

impairment is not a Listed Impairment, the ALJ must consider whether the claimant's

impairment or combination of impairments is “medically equivalent” to a Listed

Impairment. See 20 C.F.R. § 404.1526(a). An impairment or combination of

impairments is “medically equivalent” to a Listed Impairment if it is “at least equal in

severity and duration to the criteria of any [L]isted [I]mpairment.” Id. In other words, the

claimant's impairment “ ‘must meet all of the specified medical criteria. An impairment

that manifests only some of those criteria, no matter how severely, does not qualify.’ ”



                                              4
Williams v. Sullivan, 970 F.2d 1178, 1186 (3d Cir.1992) (quoting Sullivan v. Zebley, 493

U.S. 521, 530 (1990)). A claimant who satisfies step three “is conclusively presumed to

be disabled.” Knepp, 204 F.3d at 84 (citation and quotation marks omitted). A claimant

who fails at step three must continue to steps four and five.

       At step four, the question is “whether the claimant retains the residual functional

capacity to perform her past relevant work.” Plummer, 186 F.3d at 428. It is the

claimant's burden to establish an inability to return to her past relevant work. See id. If

the claimant satisfies this burden, then the burden of production shifts to the

Commissioner to show, at step five, that “there are other jobs existing in significant

numbers in the national economy which the claimant can perform, consistent with her

medical impairments, age, education, past work experience, and residual functional

capacity.” Plummer, 186 F.3d at 428. This step requires the ALJ to consider the

claimant's residual functional capacity, age, education, and past work experience to

determine whether the cumulative effect of all of the claimant's impairments renders her

capable of working. See 20 C.F.R. § 404.1520(g).

       Valenti raises two issues on appeal. First, she argues that she was denied a full

and fair hearing before an impartial ALJ. Second, Valenti contends that the ALJ erred at

steps four and five by relying on a hypothetical posed to the vocational expert that failed

to account adequately for Valenti’s functional limitations. We agree with the District

Court that neither of these arguments is persuasive.



                                              5
                                             A.

       Valenti first argues that her Due Process rights were violated because the ALJ

exhibited bias against Valenti and her attorneys. A Social Security claimant has the right

to a fair hearing before an impartial ALJ. Ventura v. Shalala, 55 F.3d 900, 902 (3d Cir.

1995). In Ventura, we ordered a new hearing before a different ALJ because the original

ALJ had engaged in coercive, intimidating, and irrelevant questioning of the claimant and

had improperly interfered with the claimant’s attempt to introduce evidence establishing

disability. Id. at 903-04. Valenti has not identified any such misconduct in this case.

Counsel for Valenti has submitted examples from other cases in which courts held that

this ALJ erred in his analysis of the evidence presented in those cases, but those cases are

not presently before this court. Valenti has not identified any evidence from the record in

this case indicating any bias or misconduct on the part of the ALJ.

                                             B.

       Valenti’s second argument is that the ALJ’s questioning of the vocational expert

failed to account for her functional limitations. Specifically, she argues that the ALJ

failed to incorporate physical limitations mentioned by Dr. Lewis Saperstein and potential

psychological restrictions noted by a therapist and psychiatrist at Trinitas Hospital. An

ALJ is not required, however, “to submit to the vocational expert every impairment

alleged by a claimaint.” Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005)

(emphasis in original). Rather, “the hypotheticals posed must accurately portray the



                                             6
claimant’s impairments and . . . the expert must be given an opportunity to evaluate those

impairments as contained in the record.” Id. (quotation marks omitted). In other words,

“the ALJ must accurately convey to the vocational expert all of a claimant’s credibly

established limitations.” Id. (emphasis in original) (citation omitted).

       In this case, the ALJ posed a hypothetical that accurately reflected Valenti’s

limitations that he had determined had been established by the medical evidence. The

ALJ considered Dr. Saperstein’s assessment and determined that it was inconsistent with

Dr. Saperstein’s own examination as well as the rest of the medical evidence in the

record. See Appendix (“App.”) 26. The ALJ also considered the Global Assessment of

Functioning ratings from Trinitas Hospital and determined that they were inconsistent

with the rest of the record evidence and the assessment of a consultative psychologist. Id.

These determinations are supported by substantial evidence, and the ALJ therefore did not

err in omitting these alleged limitations in the hypotheticals posed to the vocational

expert. The ALJ’s determination that Valenti was capable of performing her past relevant

work, and was therefore not disabled for purposes of receiving Disability Insurance

Benefits under the Social Security Act during the relevant time period, is supported by

substantial evidence.1



       1
        Valenti also challenges the ALJ’s reference to the medical-vocational guidelines
to support the conclusion that she was capable of performing other jobs that existed in
significant numbers in the national economy. Because the ALJ determined at step four
that Valenti was capable of performing her past relevant work, he did not need to reach
step five in the sequential analysis, and Valenti’s argument is not relevant.

                                              7
                                    IV.

For the foregoing reasons, we will affirm the judgment of the District Court.




                                     8